The plaintiff in error, hereinafter referred to as the defendant, was convicted in the superior court of Okmulgee county on a charge of possession of home-brew, with intent to sell or otherwise dispose of the same contrary to the statutes in such cases made and provided, and was sentenced to pay a fine of $50 and be confined in the county jail for a period of 30 days.
The appeal in this case was filed on February 20, 1931; no brief has been filed; and no further appearance made. Where no brief is filed and no appearance made, the court will consider the appeal is without merit or has been abandoned. An examination of the record shows there are no fundamental or prejudicial errors.
The judgment of the trial court is affirmed.
CHAPPELL and EDWARDS, JJ., concur. *Page 187